Exhibit 10.1
 
 
 
FIRST AMENDMENT
 
 
 
This First Amendment, dated as of December 23, 2008 (this “Amendment”), to the
Credit Agreement, dated as of April 19, 2006 (the “Credit Agreement”) among AVIS
BUDGET HOLDINGS, LLC (“Holdings”), AVIS BUDGET CAR RENTAL, LLC (the “Borrower”),
the subsidiary borrowers from time to time parties thereto, the several lenders
from time to time parties thereto (the “Lenders”), Bank of America, N.A., Calyon
New York Branch and Citicorp USA, Inc. as documentation agents, Wachovia Bank,
National Association as co-documentation agent, Deutsche Bank Securities Inc. as
syndication agent and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”; and together with the other agents named therein, the
“Agents”).
 
 
W I T N E S S E T H:
 
WHEREAS, Holdings, the Borrower, the Lenders and the Agents are parties to the
Credit Agreement;  
 
WHEREAS, the Borrower has requested that the Lenders amend certain terms in the
Credit Agreement in the manner provided for herein; and  
 
WHEREAS, the Administrative Agent and the Lenders are willing to agree to the
requested amendments subject to the provisions of this Amendment;  
 
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
 
1.                  Defined Terms.  Unless otherwise defined herein, capitalized
terms are used herein as defined in the Credit Agreement.
 
2.                  Amendments to Section 1.1 (Defined Terms).  Section 1.1 of
the Credit Agreement is hereby amended as follows:
 
(a)        by deleting the definition of “ABR” in its entirety and inserting in
lieu thereof the following new definition:
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b)(i) the Federal Funds Effective Rate in effect on such day plus (ii) ½
of 1% and (c)(i) the Eurocurrency Rate for a one month interest period in effect
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus (ii) 1%.  For purposes hereof:  (1) “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by JPMorgan
Chase Bank as its prime rate in effect at its principal office in New York City
(the Prime Rate not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank in connection with extensions of credit to debtors) and (2)
the Eurocurrency Rate for any day shall be based on the rate for deposits in
Dollars appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day.  Any change in the ABR due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurocurrency Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Rate, respectively.
 
(b)        by deleting the definition of “AESOP Financing Program” in its
entirety and inserting in lieu thereof the following new definition:
 
 
 

--------------------------------------------------------------------------------


“AESOP Financing Program”:  the transactions contemplated by the AESOP Base
Indenture, as it may be from time to time further amended, supplemented or
modified, and the instruments and agreements referenced therein and otherwise
executed in connection therewith, and any successor program.
 
(c)        by deleting the definition of “Applicable Margin” in its entirety and
inserting in lieu thereof the following new definition:
 
“Applicable Margin”: (a) with respect to Term Loans, (i) 2.75% in the case of
ABR Loans and (ii) 3.75% in the case of Eurocurrency Loans and (b) with respect
to Revolving Loans and Swingline Loans, (i) 3.00% in the case of ABR Loans and
(ii) 4.00% in the case of Eurocurrency Loans.
 
(d)        by deleting “25,000,000” in the definition of “Asset Sale” and
inserting in lieu thereof “10,000,000”;
 
(e)        by deleting the text from the definition of “Commitment Fee Rate” in
its entirety and inserting in lieu thereof “0.50%”;
 
(f)        by amending the definition of “Consolidated EBITDA” as follows:
 
(i)  by deleting “and” following subclause (e), deleting subclause (f) thereof
in its entirety and inserting in lieu thereof the following new subclauses (f),
(g) and (h):
 
“, (f)(i) separation, integration, restructuring and severance cash items and
(ii) other extraordinary, unusual or non-recurring cash items, in the case of
each of (i) and (ii) in an aggregate amount not to exceed $50,000,000 for any
period plus, in the case of any period including the fiscal quarter ended (A)
March 31, 2008, $483,000, (B) June 30, 2008, $786,000 and (C) September 30,
2008, $11,097,000, (g) other unusual or non-recurring non-cash expenses or
losses, including fees, expenses and charges associated with the transactions
contemplated by the Separation Agreement, and (h) unrealized losses from
interest rate, foreign exchange and gasoline Swap Agreements, in the case of
each of (a)-(h) above, to the extent such items are reflected as a charge in the
calculation of Consolidated Net Income for such period,” and
 
(ii)  by deleting subclauses (i) and (ii) thereof in their entirety and
inserting in lieu thereof the following new subclauses (i) and (ii): 
 
“(i)(A) any non-recurring gains (losses) on business unit dispositions outside
the ordinary course of business and (B) any unusual or non-recurring non-cash
income, in the case of each of (A) and (B) above, to the extent such items are
reflected as income (losses) in the calculation of Consolidated Net Income for
such period and (ii) any cash payments made during such period in respect of
items described in clause (g) and (h) above subsequent to the fiscal quarter in
which the relevant non-cash expenses or non-cash or unrealized losses were
reflected as a charge in the calculation of Consolidated Net Income, all as
determined on a consolidated basis in accordance with GAAP.”
 
(g)        by deleting the text in subclause (iv) of “Consolidated Net Income”
thereof in its entirety and inserting in lieu thereof the following:
 
“(iv) any extraordinary or unusual pretax non-cash losses.”
 
(h)        by deleting the definition of “Guarantee and Collateral Agreement”
and inserting in lieu thereof the following new definition:
 
 
 

--------------------------------------------------------------------------------


“Guarantee and Collateral Agreement”:  the Amended and Restated Guarantee and
Collateral Agreement, dated as of the First Amendment Effective Date, as
amended, modified or supplemented from time to time.
 
(i)         by deleting “25,000,000” in the definition of “Recovery Event” and
inserting in lieu thereof “10,000,000”;
 
(j)         by deleting the definition of “Reinvestment Event” in its entirety
and inserting in lieu thereof the following new definition:
 
“Reinvestment Event”:  any (a) Asset Sale that yields gross proceeds to any Loan
Party (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $10,000,000, but less
than $25,000,000, or (b) Recovery Event resulting in a settlement or payment in
a principal amount in excess of $10,000,000, but less than $25,000,000, in each
case in respect of which the Borrower has delivered a Reinvestment Notice.
 
(k)        by inserting “the Mortgages” after “Guarantee and Collateral
Agreement,” in the definition of “Security Documents”;
 
(l)         by adding the following new definitions in the appropriate
alphabetical order:
 
“AESOP Base Indenture”:  the Second Amended and Restated Base Indenture, dated
as of June 3, 2004, between the AESOP Issuer and the AESOP Trustee, as amended,
modified or supplemented from time to time.
 
“AESOP Issuer”:  Avis Budget Rental Car Funding (AESOP) LLC.
 
“AESOP (Permanent) Variable Funding Facility”:  The Amended and Restated Series
2002-2 Supplement, dated as of November 22, 2002, among the AESOP Issuer, the
Borrower, as administrator, JPMorgan Chase Bank, N.A., as administrative agent,
the several commercial paper conduits and other financial institutions party
thereto, and the AESOP Trustee, as amended, modified or supplemented from time
to time.
 
“AESOP (Seasonal) Variable Funding Facility”:  The Series 2008-1 Supplement,
dated as of February 15, 2008, among the AESOP Issuer, the Borrower, as
administrator, JPMorgan Chase Bank, N.A., as administrative agent, the several
commercial paper conduits and other financial institutions party thereto, and
the Trustee, as amended, modified or supplemented from time to time.
 
“AESOP Trustee”:  The Bank of New York Mellon Trust Company, N.A., in its
capacity as Trustee under the AESOP Base Indenture.
 
“AESOP Variable Funding Facilities”:  the AESOP (Permanent) Variable Funding
Facility and the AESOP (Seasonal) Variable Funding Facility.
 
“Fleet Financing Forecast”:  the Borrower’s annual forecast of financing needs
for its domestic rental car rental fleet (including detailed sources and uses),
substantially in the form set forth in Section 1 of Annex A.
 
“First Amendment Effective Date”:  December 23, 2008.
 
 
 

--------------------------------------------------------------------------------


“Mortgaged Properties”:  the real properties listed on Schedule 1.1F, as to
which the Administrative Agent for the benefit of the Lenders shall be granted a
Lien pursuant to the Mortgages.
 
“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit H (with such changes thereto as
the Administrative Agent may approve or as shall be advisable under the law of
the jurisdiction in which such mortgage or deed of trust is to be recorded).
 
“Revolving Loan Sublimit”:  $275,000,000.
 
(m)       by deleting the following definitions in their entirety: 
“Consolidated Interest Coverage Ratio”, “Consolidated Interest Expense”,
“Permitted Acquisition” and “Pricing Grid”.
 
3.         Amendment to Section 2.4 (Revolving Commitment).  Section 2.4 of the
Credit Agreement is hereby amended by inserting “(x) does not exceed the amount
of such Lender’s Revolving Percentage of the Revolving Loan Sublimit and (y)”
after “at any time outstanding which,”.
 
 
 
4.         Amendment to Section 2.6 (Swingline Commitment).  Section 2.6 of the
Credit Agreement is hereby amended by inserting “(x) the aggregate principal
amount of Swingline Loans and Revolving Loans then outstanding would exceed the
Revolving Loan Sublimit or (y)” after “after giving effect to the making of such
Swingline Loan,”.
 
 
 
5.         Amendments to Section 2.11 (Mandatory Prepayments).  Section 2.11 of
the Credit Agreement is hereby amended as follows:
 
 
 
(a)        by deleting “75%” in clauses (a) and (b) thereof and inserting in
lieu thereof “100%”; and
 
(b)        by deleting clause (d) thereof in its entirety.
 
6.         Amendment to Section 4.17 (Security Documents).  Section 4.17 of the
Credit Agreement is hereby amended by redesignating the text of existing Section
4.17 clause (a) thereof and inserting the following new clause (b):
 
 
 
“(b)  When executed, each of the Mortgages will be effective to create in favor
of the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are accepted for recording in the applicable
recording offices, each such Mortgage shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (except for any Permitted Lien other than
Liens securing Indebtedness).  Schedule 1.1F lists, as of the First Amendment
Effective Date, each parcel of owned real property and each leasehold interest
in real property located in the United States and held by the Borrower or any of
its Subsidiaries that has a value, in the reasonable opinion of the Borrower, in
excess of $400,000.”
 
 
 
7.         Amendment to Section 5.2 (Conditions to Each Extension of Credit). 
Section 5.2 of the Credit Agreement is hereby amended as follows:
 
 
 
(a)    by relettering existing clause (c) as new clause (d);
 
 
 

--------------------------------------------------------------------------------


(b)        by inserting the following new clause (c):
 
 
 
“(c)  No Excess Proceeds.  The amount of any extension of credit, after giving
effect to the application of proceeds thereof, shall not exceed the reasonable
working capital needs of the Borrower and its Subsidiaries by a material
amount.”; and
 
 
 
(c)        by inserting the following at the end of Section 5.2:
 
 
 
“In addition, so long as there are any borrowings outstanding under the AESOP
Variable Funding Facilities, each Application for issuance of a Letter of Credit
on behalf of the Borrower or any Subsidiary Borrower, the beneficiary of which
is Avis Budget Rental Car Funding (AESOP) LLC,  hereunder shall constitute a
representation and warranty by the Borrower, or such Subsidiary Borrower, as
applicable, as of the date of such Application that the aggregate balance of
cash and Cash Equivalents (in each case that are not restricted) on the balance
sheets of AESOP Leasing LP or Avis Budget Rental Car Funding (AESOP) LLC did not
exceed $50,000,000 (excluding any cash or Cash Equivalents pledged as collateral
for any AESOP Indebtedness) for all of the seven consecutive Business Days
preceding the date of such Application.”
 
 
 
8.         Amendments to Section 6.2 (Certificates; Other Information).  Section
6.2 of the Credit Agreement is hereby amended as follows:
 
 
 
(a)        by inserting “(which shall include the Fleet Financing Forecast for
such fiscal year)” after “for the following fiscal year” in clause (c) thereof;
 
 
 
(b)        by deleting “and” following clause (c);
 
 
 
(c)        by relettering existing clause (d) as new clause (f); and
 
 
 
(d)        by inserting the following new clauses (d) and (e):
 
 
 
“(d)  as soon as available, but in any event not later than five Business Days
after the end of each calendar month, (i) a weekly forecast of the Borrower’s
cash position and cash-flows for the following 13-week period, (ii) a financial
report setting forth in comparative detail the Borrower’s weekly cash position
for such calendar month against the forecast delivered pursuant to subclause (i)
above for such calendar month, in each case, substantially in the form set forth
in Section 2 of Annex A, it being understood that (1) the financial forecasts
provided pursuant to this Section 6.2(d) will be subject to quarterly and
year-end adjustments and (2) any such financial forecast as it relates to future
events is not to be viewed as fact and that actual results during the period or
periods covered by such financial forecast may differ from such information by a
material amount;
 
 
 
(e)  as soon as available, but in any event not later than ten Business Days
after the end of each calendar month, a financial report setting forth in
comparative detail the Borrower’s financial performance and liquidity for such
calendar month (including rental car financing activity) against the projected
performance and liquidity for such calendar month contained in the consolidated
budget for the fiscal year (including the Fleet Financing Forecast, it being
understood that the financial performance information provided pursuant to this
Section 6.2(e) will be subject to quarterly and year-end adjustments),
substantially in the form set forth in Section 2 of Annex A; and”
 
 
 
9.         Amendments to Section 6.9 (Additional Collateral, etc.).  Section 6.9
of the Credit Agreement is hereby amended by inserting the following new clause
(d):
 
 
 

--------------------------------------------------------------------------------


“(d)      With respect to any fee interest or leasehold interest in any real
property having a value (together with improvements thereof) of at least
$400,000 acquired after the Closing Date by any Group Member (other than (x) any
such real property subject to a Lien expressly permitted by Section 7.3(h) and
(y) real property acquired by any Excluded Subsidiary or Foreign Subsidiary),
promptly (i) execute and deliver a first priority Mortgage, in favor of the
Administrative Agent, for the benefit of the Lenders, covering such real
property; provided that the obligation to deliver a Mortgage covering any
leasehold property shall be limited to the use by the applicable Group Member of
its commercially reasonable efforts to obtain any necessary landlord consents or
waivers and (ii) in the case of any real property with a value of $5,000,000 or
more, if requested by the Administrative Agent (x) provide the Lenders with
title and extended coverage insurance covering such real property in an amount
at least equal to the purchase price of such real property (or such other amount
as shall be reasonably specified by the Administrative Agent) and (y) deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.”
 
 
 
10.       New Section 6.10 (Post-First Amendment Actions).  Section 6 of the
Credit Agreement is hereby amended by inserting the following new Section 6.10:
 
“6.10   Post-First Amendment Actions.  Within the time period described on
Schedule 6.10 with respect to each action listed on such Schedule, or such later
date as the Administrative Agent shall agree in its discretion from time to
time, the actions listed on Schedule 6.10 shall be completed.”
 
 
 
11.       Amendments to Section 7.1 (Financial Condition Covenants).  Section
7.1 of the Credit Agreement is hereby amended by deleting it in its entirety and
inserting in lieu thereof the following new Section 7.1:
 
 
 
“7.1     Financial Condition Covenants.
 
(a)  Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
ending with any fiscal quarter set forth below (commencing with the fiscal
quarter ending June 30, 2010) to exceed the ratio set forth below opposite such
fiscal quarter:
 
Fiscal Quarter
 
Consolidated
Leverage Ratio
 
June 30, 2010
 

5.25 to 1.00
 
June 30, 2011 and thereafter
 

4.75 to 1.00
 

 
 
(b)  Consolidated EBITDA.  Permit Consolidated EBITDA as at the last day of any
period of four consecutive fiscal quarters of the Borrower ending with any
fiscal quarter set forth below (commencing with the fiscal quarter ending
December 31, 2008), to be less than the amount set forth below opposite such
fiscal quarter:
 
Fiscal Quarter
 
Consolidated EBITDA
 
December 31, 2008
 
$160,000,000
 
March 31, 2009
 
$135,000,000
 
June 30, 2009
 
$95,000,000
 
September 30, 2009
 
$80,000,000
 
December 31, 2009
 
$155,000,000
 
March 31, 2010
 
$175,000,000
 

”
 

--------------------------------------------------------------------------------


 
 
12.       Amendments to Section 7.2 (Indebtedness). Section 7.2 of the Credit
Agreement is hereby amended as follows:
 
(a)        by deleting “$100,000,000” in clause (g) thereof and inserting in
lieu thereof “$40,000,000”;
 
(b)        by inserting the following proviso at the end of clause (i) thereof:
 
“; provided that each guarantor under the Senior Unsecured Notes or any
Permitted Refinancing thereof shall be a guarantor of the Obligations pursuant
to the Guarantee and Collateral Agreement or such other agreement as the
Administrative Agent may approve in its reasonable discretion”;
 
(c)        by deleting existing clause (l) thereof in its entirety and inserting
in lieu thereof the following new clause (l):
 
“(l)  Recourse Vehicle Indebtedness in an aggregate principal amount, together
with any principal amounts permitted under clause (m) of this Section 7.2, not
to exceed (i) $100,000,000 plus (ii) $200,000,000, in each case at any one time
outstanding; provided that any Indebtedness incurred or issued under subclause
(ii) of this Section 7.2(l) shall be (x) on terms and conditions reasonably
acceptable to the Administrative Agent and (y) accompanied by a permanent
reduction of the Indebtedness outstanding under the AESOP Variable Funding
Facilities (with any such reduction applied ratably between the AESOP Variable
Funding Facilities) equal to 50% of the amount of Recourse Vehicle Indebtedness
incurred or issued under such subclause (ii);”;
 
(d)        by deleting existing clause (m) thereof in its entirety and inserting
in lieu thereto the following new clause (m):
 
“(m)  Indebtedness incurred in connection with any acquisition by the Borrower
or any of its Subsidiaries of vehicles directly from a manufacturer pursuant to
such manufacturer’s repurchase program in an aggregate principal amount,
together with any principal amounts permitted under clause (l) of this Section
7.2, not to exceed (i) $100,000,000 plus (ii) $200,000,000, in each case at any
one time outstanding; provided that (x) such Indebtedness is not greater than
the net book value of such vehicles and (y) such vehicles could not be financed
under the AESOP Financing Program; providedfurther that any Indebtedness
incurred or issued under subclause (ii) of this Section 7.2(m) shall be (1) on
terms and conditions reasonably acceptable to the Administrative Agent and (2)
accompanied by a permanent reduction of the Indebtedness outstanding under the
AESOP Variable Funding Facilities (with any such reduction applied ratably
between the AESOP Variable Funding Facilities) equal to 50% of the amount of
Indebtedness incurred or issued under such subclause (ii);”;
 
(e)        by deleting existing clause (q) thereof in its entirety and inserting
in lieu thereof the following new clause (q):
 
 
 

--------------------------------------------------------------------------------


“(q)  Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity to the Borrower or any Subsidiary Guarantor in an
aggregate principal amount, together with any amounts permitted under clauses
(t) and (w) of this Section 7.2, not to exceed (i) $50,000,000 at any one time
outstanding;”;
 
(f)        by deleting existing clause (t) thereof in its entirety and inserting
in lieu thereof the following new clause (t):
 
“(t)  Indebtedness of any Foreign Subsidiary in an aggregate principal amount,
together with any amounts permitted under clauses (q) and (w) of this Section
7.2, not to exceed (i) $50,000,000 at any one time outstanding;”; and
 
(g)        by deleting existing clause (w) thereof in its entirety and inserting
in lieu thereof the following new clause (w):
 
“(w)  additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount, together with any amounts permitted under clauses
(q) and (t) of this Section 7.2, not to exceed (i) $50,000,000 at any one time
outstanding; and”
 
13.       Amendment to Section 7.6 (Restricted Payments).  Section 7.6 of the
Credit Agreement is hereby amended as follows:
 
(a)        by deleting “(i)” from clause (d) thereof;
 
(b)        by deleting “and” after “Tax Sharing Agreement”; and
 
(c)        by deleting subclause (ii) thereof in its entirety.
 
14.       Amendments to Section 7.7 (Investments).  Section 7.7 of the Credit
Agreement is hereby amended as follows:
 
(a)        by inserting at the end of clause (d) thereof “in an aggregate amount
not to exceed $500,000 in any fiscal year”;
 
(b)        by deleting clause (g) thereof in its entirety and inserting in lieu
thereof the following new clause (g):
 
“(g) intercompany Investments by the Borrower or any Subsidiary Guarantor in any
Securitization Entity made in the ordinary course of business or to satisfy the
general financing needs of such Securitization Entity;”;
 
(c)        by deleting “Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity” and inserting in lieu thereof “Foreign Subsidiary or
Excluded Subsidiary” in clause (h) thereof;
 
(d)        by deleting the text of clause (l)  thereof in its entirety and
inserting “[reserved]” in lieu thereof; and
 
(e)        by deleting “$200,000,000” in clause (m) thereof and inserting in
lieu thereof “$25,000,000”.
 
15.       Amendment to Section 7.8 (Optional Payments and Modifications of
Certain Agreements).  Section 7.8 of the Credit Agreement is hereby amended by
deleting “(i)”, deleting “or” after “Permitted Refinancing” and deleting
subclause (ii) in its entirety from the proviso to clause (a).
 
 
 

--------------------------------------------------------------------------------


16.       Amendment to Section 8 (Events of Default). Section 8 of the Credit
Agreement is hereby amended by replacing “guarantee” with “guarantees” and by
inserting “and Section 3” after “Section 2” in clause (j) thereof.
 
17.       New Annex and Schedules to the Credit Agreement.  The Credit Agreement
is hereby amended as follows:
 
(a)        by adding new Annex A (Form of Fleet Financing Forecast; Form of
Monthly Reports) attached hereto as Exhibit 1;
 
(b)        by adding new Exhibit H (Form of Mortgage) attached hereto as Exhibit
2;
 
(c)        by adding Schedule 1.1F (Mortgaged Properties) attached hereto as
Exhibit 3 B; and
 
(d)        by adding Schedule 6.10 (Post-First Amendment Actions) attached
hereto as Exhibit 4.
 
18.       Reduction of the Revolving Commitments.  As of the First Amendment
Effective Date, the aggregate amount of the Revolving Commitments (including any
Revolving Commitments designated to be made available for Revolving Extensions
of Credit under any New Local Facility) shall be reduced to $1,150,000,000 in
accordance with Section 2.9 of the Credit Agreement (it being understood than no
further notice, as required under Section 2.9 of the Credit Agreement, shall be
required to be delivered).
 
19.       Representations and Warranties.  On and as of the date hereof, after
giving effect to this Amendment, the Borrower hereby confirms that the
representations and warranties set forth in Section 4 of the Credit Agreement
are true and correct in all material respects except to the extent that such
representations and warranties expressly relate solely to a specific earlier
date.
 
20.       Effectiveness of Amendment.  This Amendment shall become effective as
upon the receipt by the Administrative Agent of the following:
 
(a)        counterparts to this Amendment duly executed by Holdings, the
Borrower and the Required Lenders;
 
(b)        counterparts to the Amended and Restated Guarantee and Collateral
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, duly executed by Holdings, the Borrower and each of the other Loan
Parties;
 
(c)        an amendment fee for the account of each Lender consenting to this
Amendment by 5:00 P.M. (New York City time) on December 30, 2008, in an amount
equal to 1.00% of the sum of each such Lender’s Revolving Commitment and
outstanding Term Loans;
 
(d)        all amounts required to be repaid as a result of the reduction of the
Revolving Commitments pursuant to Section 15 of this Amendment; and
 
(e)        all other fees required to be paid, and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel).
 
21.       Continuing Effect; No Other Amendments or Consents.  Except as
expressly provided herein, all of the terms and provisions of the Credit
Agreement are and shall remain in full force and effect.  The amendments
provided for herein are limited to the specific subsections of the Credit
Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Administrative Agent’s or the Lenders’
willingness to consent to any action requiring consent under any other
provisions of the Credit Agreement or the same subsection for any other date or
time period.
 
 
 

--------------------------------------------------------------------------------


22.       Expenses.  The Borrower agrees to pay and reimburse the Administrative
Agent for all its reasonable costs and out-of-pocket expenses incurred in
connection with the preparation and delivery of this Amendment, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
23.       Counterparts.  This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.
 
24.       GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
 
 

--------------------------------------------------------------------------------


 
 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 
 
 
 
 
 
 
 
AVIS BUDGET HOLDINGS, LLC
 
 
 
 
 
 
 
 
 
By:
 
/s/ David B. Wyshner
 
 
 
 
 
 
 
Name:
 
David B. Wyshner
 
 
 
 
 
 
 
Title:
 
Executive Vice President and Chief Financial Officer
 
 
 

 
 
 
 
 
 
 
 
AVIS BUDGET CAR RENTAL, LLC
 
 
 
 
 
 
 
 
 
By:
 
/s/ David B. Wyshner
 
 
 
 
 
 
 
Name:
 
David B. Wyshner
 
 
 
 
 
 
 
Title:
 
Executive Vice President and Chief Financial Officer
 
 
 

 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent and as a Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Robert P. Kellas
 
 
 
 
 
 
 
Name:
 
Robert P. Kellas
 
 
 
 
 
 
 
Title:
 
Executive Director
 
 
 

 
 

 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
CITICORP USA, INC.
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Edward D. Herko
 
 
 
 
 
 
 
Name:
 
Edward D. Herko
 
 
 
 
 
 
 
Title:
 
Vice President
 
 
 

 
 

 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Ravneet Mumick
 
 
 
 
 
 
 
Name:
 
Ravneet Mumick
 
 
 
 
 
 
 
Title:
 
Authorized Signatory
 
 
 

 
 

 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
CALYON NEW YORK BRANCH
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Rod Hurst
 
 
 
 
 
 
 
Name:
 
Rod Hurst
 
 
 
 
 
 
 
Title:
 
Managing Director
 
 
 

 
 
 
 
 
 
By:
 
/s/ Yuri Muzichenko
 
 
 
 
 
 
 
Name:
 
Yuri Muzichenko
 
 
 
 
 
 
 
Title:
 
Director
 
 
 

 
 

 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
BMO CAPITAL MARKETS FINANCING INC. (fka Harris Nesbitt Financing, Inc.)
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ David L. Mistic
 
 
 
 
 
 
 
Name:
 
David L. Mistic
 
 
 
 
 
 
 
Title:
 
Vice President
 
 
 


 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
DEUTSCHE BANK AS NEW YORK BRANCH
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Omayra Laucella
 
 
 
 
 
 
 
Name:
 
Omayra Laucella
 
 
 
 
 
 
 
Title:
 
Vice President
 
 
 

 
 
 
 
 
 
By:
 
/s/ Erin Morrissey
 
 
 
 
 
 
 
Name:
 
Erin Morrissey
 
 
 
 
 
 
 
Title:
 
Vice President
 
 
 

 
 

 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
Bank of America, N.A.
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Chas McDonell
 
 
 
 
 
 
 
Name:
 
Chas McDonell
 
 
 
 
 
 
 
Title:
 
Senior Vice President
 
 
 


 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
The Bank of Nova Scotia
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ E. F. Braniotis
 
 
 
 
 
 
 
Name:
 
E. F. Braniotis
 
 
 
 
 
 
 
Title:
 
Managing Director
 
 
 


 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
Credit Suisse, Cayman Islands Branch
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Doreen Barr
 
 
 
 
 
 
 
Name:
 
Doreen Barr
 
 
 
 
 
 
 
Title:
 
Vice President
 
 
 

 
 
 
 
 
 
By:
 
/s/ Rianka Mohan
 
 
 
 
 
 
 
Name:
 
Rianka Mohan
 
 
 
 
 
 
 
Title:
 
Vice President
 
 
 

 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
BARCLAYS BANK PLC
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Nicholas Bell
 
 
 
 
 
 
 
Name:
 
Nicholas Bell
 
 
 
 
 
 
 
Title:
 
Director
 
 
 

 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
WACHOVIA BANK, National Association, as Documentation Agent and as a Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Tray Jones
 
 
 
 
 
 
 
Name:
 
Tray Jones
 
 
 
 
 
 
 
Title:
 
Vice President
 
 
 

 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
THE ROYAL BANK OF SCOTLAND PLC
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Jack Lonker
 
 
 
 
 
 
 
Name:
 
Jack Lonker
 
 
 
 
 
 
 
Title:
 
Senior Vice President
 
 
 

 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
MIZUHO CORPORATE BANK,
 
 
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Hidekatsu Take
 
 
 
 
 
 
 
Name:
 
Hidekatsu Take
 
 
 
 
 
 
 
Title:
 
Deputy General Manager
 
 
 

 